Citation Nr: 1416461	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-31 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for manic depression, secondary to service-connected mechanical low back pain and migraine headaches.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active duty service from August 1978 to March 1979, and from August 1981 to August 1992.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  While previous claims for a psychiatric disorder, including PTSD have been adjudicated, the current claim for secondary service connection is a new claim that will be adjudicated on a de novo basis.  In February 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video teleconference.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

A remand is required to ensure that there is a complete record upon which to decide the Veteran's claims.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) and (d) (2013).

The Veteran was afforded a September 2010 VA psychiatric conditions examination to determine whether currently diagnosed depressive disorder is caused or aggravated by service-connected mechanical low back pain, currently rated at 40 percent disabling, or service-connected migraine headaches, currently rated at 30 percent disabling.  The VA examiner opined that there was no causal relationship between the depressive disorder and the mechanical low back pain or migraine headaches.  The VA examiner did not render a medical opinion as to whether the service-connected mechanical low back pain or migraine headaches aggravated or worsened the depressive disorder. 

In the February 2012 Board hearing, the Veteran testified that he is currently seeking treatment for his depression at a VA medical center, and that he has indicated to his VA psychiatrist that his depression is caused by his service-connected disabilities.  The record was held open for 60 days to allow the Veteran to submit a medical nexus opinion from the VA psychiatrist; however, the claims file does not contain any such opinion.  

An April 2012 private psychiatric treatment record shows that the Veteran reported extreme stress because of back pain; however that record did not provide an opinion on the question of whether the Veteran's back pain caused or aggravated his depressive disorder.  

In light of the above, the Board finds that a VA addendum opinion is required to determine whether depressive disorder is aggravated beyond its natural progression by service-connected mechanical low back pain or migraine headaches.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).    

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA treatment records dated from February 2011 to the present pertaining to the Veteran's depressive disorder, or his service-connected mechanical low back pain and migraine headaches.  Any such records should then be associated with the claims folder.

2.  Attempt to obtain all private treatment records dated from April 2012 to the present pertaining to the Veteran's depressive disorder, or his service-connected mechanical low back pain and migraine headaches.  Any such records should then be associated with the claims folder.

3.  Then, ask the VA examiner who conducted the September 2010 VA psychiatric conditions examination (or if no longer available, a suitable replacement) to prepare an addendum to the medical opinion that addresses whether it is at least as likely as not (50 percent probability or more) that the depressive disorder is aggravated by the service-connected mechanical low back pain or migraine headaches.  If the examiner finds that the depressive disorder was aggravated by the service-connected mechanical low back pain or migraine headaches, the examiner should indicate the degree of disability due to the aggravation if possible. 

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO should schedule the Veteran for such an examination. 

The VA claims folder must be made available to the examiner for review in connection with the examination. The examiner should provide a rationale for all conclusions. 

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


